FILED
                             NOT FOR PUBLICATION                            JAN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 LUZ MARIA MARTINEZ-MARTINEZ,                    No. 07-71873

               Petitioner,                       Agency No. A077-062-204

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Luz Maria Martinez-Martinez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

KS/Research
discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894

(9th Cir. 2003), and we deny the petition for review.

       The BIA provided adequate consideration of the supporting evidence

Martinez-Martinez submitted with her motion, including the psychological

evaluation of her U.S. citizen son, and acted within its broad discretion in

determining that the evidence was insufficient to warrant reopening. See Lopez v.

Ashcroft, 366 F.3d 799, 807 n.6 (9th Cir. 2004) (BIA is required to “consider the

issues raised, and announce its decision in terms sufficient to enable a reviewing

court to perceive that it has heard and thought and not merely reacted”) (citation

omitted).

       PETITION FOR REVIEW DENIED.




KS/Research                                2                                   07-71873